                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   EL DORADO DIVISION

TERRICK NOONER                                                                            PLAINTIFF

v.                                    Civil No. 1:19-cv-01014

UNITED STATES MAGISTRATE
JUDGE BARRY BRYANT, et al.                                                            DEFENDANTS

                                               ORDER

        Plaintiff Terrick Nooner filed this pro se civil rights action under 42 U.S.C. ' 1983.

Plaintiff has submitted a motion to proceed in forma pauperis (“IFP”). By Order (ECF No. 3)

entered on April 8, 2019, Plaintiff was advised that it appeared he was not eligible for IFP status.

He was given until April 29, 2019, to submit information indicating why he believed he was

eligible for IFP status.

        The IFP statute, 28 U.S.C. § 1915, contains what has come to be known as the “three strikes

rule.” 28 U.S.C. § 1915(g). The three strikes rule provides:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
        or proceeding under this section if the prisoner has, on 3 or more prior occasions,
        while incarcerated or detained in any facility, brought an action or appeal in a court
        of the United States that was dismissed on the grounds that it is frivolous, malicious,
        or fails to state a claim upon which relief may be granted, unless the prisoner is
        under imminent danger of serious physical injury.

Id.

        In the case at bar, the three strikes rule applies to Plaintiff. He has at least three previous

actions that qualify as strikes against him pursuant to 28 U.S.C. § 1915(g). In Nooner v. United

States District Court Eastern District of Arkansas, et al., No. 4:14-cv-00664 (E.D. Ark. Feb. 18,

2015), the Court discussed Plaintiff’s case filing history and dismissed the case based on the three
strikes rule. 1 The court stated:

         Mr. Nooner has well over three strikes. In November 2002, Judge Susan Webber
         Wright counted 33 conditions-of-confinement cases Mr. Nooner had filed in this
         district, 28 of which have been dismissed: three for failure to state a claim; one as
         frivolous; and nine based on Mr. Nooner’s prior three-strike history.

Id., slip op. at 1. See also Nooner v. Fed. Bureau of Investigation, No. 4:99-cv-00544, slip op. at

3 (E.D. Ark. Sept. 20, 1999) (strike for failure to state a claim); Nooner v. Dickey, No. 5:01-cv-

00379, slip op. at 3 (E.D. Ark. Jan. 14, 2002) (strike for failure to state a claim); Nooner v. Camp,

No. 5:98-cv-00345, slip op. at 1-2 (E.D. Ark. Aug. 20, 1998) (dismissed based on three strikes

rule). Thus, it is clear that Plaintiff accumulated more than three strikes prior to filing the instant

lawsuit on April 8, 2019. Additionally, Plaintiff has had one case dismissed in this district based

on his three strike history. See Nooner v. E. Dist. of Ark., et al., No. 1:19-cv-01005, slip op. at 2-3

(W.D. Ark. Apr. 22, 2019).

         Nevertheless, Plaintiff may be allowed to proceed IFP if he falls under the “imminent

danger” exception to the three strikes rule. See 28 U.S.C. § 1915(g) (providing that three strikers

should be granted permission to proceed IFP if they are “under imminent danger of serious

physical injury”). The Eighth Circuit has explained that the imminent danger exception to section

1915(g) applies only if the prisoner alleges that he is in imminent danger “at the time of filing”

and, thus, “[a]llegations that the prisoner has faced imminent danger in the past are insufficient.”

Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998).

         Plaintiff has not alleged that, at the time this lawsuit was filed, he was in any danger at all,

much less imminent danger. Instead, he has asserted claims against a multitude of public officials

and/or public servants, including nearly all the District and Magistrate Judges in both this district



1
 Plaintiff mistakenly believes that strikes in the Eastern District of Arkansas do not count in this district. Section
1915(g) applies to strikes entered in any federal district court.

                                                          2
and the Eastern District of Arkansas. Plaintiff maintains he has been falsely imprisoned since 1993

pursuant to fraudulent criminal charges. He alleges violations of his Fifth, Eighth, Ninth, and

Fourteenth Amendment rights. However, none of Plaintiff’s allegations suggest he is in imminent

danger. Accordingly, Plaintiff has failed to satisfy the imminent danger exception to the three

strikes rule.

        For these reasons, Plaintiff’s IFP motion (ECF No. 2) should be and hereby is DENIED.

Accordingly, this case is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. §

1915(g). The Clerk is directed to place a section 1915(g) case flag on this case. All other pending

motions are DENIED as moot.

        Within ten days of this Order, upon payment of the full $400 filing fee, Plaintiff may file

a motion to reopen the case. Plaintiff should note the case number on the payment and the motion.

        The Court certifies, pursuant to 28 U.S.C. §1915(a)(3), that an IFP appeal would not be

taken in good faith.

        IT IS SO ORDERED this 7th day of May, 2019.


                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 3
